Per Curiam.
The churches are not well founded in their claim to a total exemption of their lots from assessments for opening, enlarging, or otherwise improving, streets in the city of New-York, made in pursuance of the act of the 9th of April, 1813. (2 N. R. L. 408.) These assessments are intended and directed to be made upon the owners of lands and lots who may receive “benefit and advantage” by the improvement. The exemption granted by the act of 1801, was in the general act for the assessment and collection of taxes; (1 N. R. L. 556.) and the provisions of that act all refer to general and public taxes to be assessed and collected for the benefit of the town, county, or state at large. The words of the exemption are, that no church or place of public worship, nor any school-house, Sec. “ should be taxed by any law of this state.” The word “ taxes'1'' means burdens, charges, or impositions, put or set upon persons or property for public uses, and this is the definition which Lord Coke gives to the word talliage; (2 Inst. 532.) and Lord Holt, in Carth. 438., gives the same definition, in substance, of the word tax. The legislature intended by that exemption to relieve religious and literary institutions from these public burdens, and the same exemption was extended to the real estate of any minister, not exceeding in value 1,500 dollars. But to pay for the opening of a street, in a ratio to the “ benefit or advantage” derived from it, is no ¿urden. It is no talliage or tax within the meaning of the exemption, and has no claim upon the public benevolence. Why should not the real estate of a minister, as well as of other persons, pay for such an improvement in proportion as it is benefited ? There is no inconvenience or hardship in it, and the maxim of law that qui sentit commodum debet sentire onus, is perfectly consistent with the interests and dictates of science and *81religion. The legislature have, in several instances, given this construction to the exemption in question, by recognising as valid, similar assessments upon public property in New-York, (Acts, sess. 34. c. 246. s. 30. Sess. 35. c. 239. s. 43.)
The next and only remaining question is, whether the estimate and assessment, either in respect to the churches, or in respect to the individuals claiming, does, in any respect, require revisal and correction. As the church propertyis not, nor is likely soon to be, either appropriated to renting or exposed to sale, but is devoted exclusively to religious purposes, the benefit resulting to it, by the improvement of Nassau-street, must be small in comparison with that of other property, and it, therefore, ought not to contribute in the like proportion. It may be considered, possibly, as benefited, by rendering the access to the churches more convenient, and the places more pleasant and salubrious, by the freer circulation of the air. This may have some influence on the pew rents, and the ground may become permanently more valuable. These, however, appear to be small and remote benefits to property so circumstanced; and to charge the churches equally with adjoining private property is unreasonable and extravagant ; and on this point the report ought to be sent back to the commissioners for revisal and correction.
Motion denied.